PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
               _______________

                    No. 17-1271
                  _______________

       H.E., Individually and on behalf of H.F.;
       C.E., Individually and on behalf of D.E.;
       M.T., Individually and on behalf of T.T.,
                                       Appellants
                           v.

       WALTER D. PALMER LEADERSHIP
    LEARNING PARTNERS CHARTER SCHOOL;
     COMMONWEALTH OF PENNSYLVANIA
        DEPARTMENT OF EDUCATION
              _______________

    On Appeal from the United States District Court
        for the Eastern District of Pennsylvania
      (E.D. Pa. Civil Action No. 2:15-cv-03864)
   Honorable Wendy Beetlestone, U.S. District Judge
                   _______________

     Submitted under Third Circuit L.A.R. 34.1(a)
               on September 19, 2017

Before: AMBRO, KRAUSE, and SCIRICA, Circuit Judges

          (Opinion Filed: October 11, 2017)
David J. Berney
Morgen N. Black-Smith
Law Offices of David J. Berney
1628 John F. Kennedy Boulevard
8 Penn Center, Suite 1000
Philadelphia, PA 19103

       Counsel for Appellants

John G. Knorr, III
Josh Shapiro
Claudia M. Tesoro
Office of Attorney General of Pennsylvania
21 South 12th Street
Third Floor
Philadelphia, PA 19107

       Counsel for Appellee Commonwealth of Pennsylvania
       Department of Education

                       _______________

                 OPINION OF THE COURT
                     _______________

KRAUSE, Circuit Judge.

       The Individuals with Disabilities Education Act
contains a fee-shifting provision, which, provided that a parent
of a child with a disability has emerged as “a prevailing party”
in administrative or judicial proceedings challenging violations
of the Act, renders the parent eligible for an award of attorneys’




                                2
fees. 20 U.S.C. § 1415(i)(3)(B). The parents in this case
obtained a court order vindicating their right to an
administrative due process hearing under the Act, see id.
§ 1415(f), but the District Court denied their request for
attorneys’ fees, reasoning that they had received only
interlocutory procedural relief and, for that reason, were not
prevailing parties. Because that conclusion is contrary to this
Court’s decisions in M.R. v. Ridley School District, 868 F.3d
218 (3d Cir. 2017), and Bagby v. Beal, 606 F.2d 411 (3d Cir.
1979), where we explained that success on a claim for
procedural relief can constitute “a victory ‘on the merits’ that
confer[s] ‘prevailing party’ status,” M.R., 868 F.3d at 226
(quoting Bagby, 606 F.2d at 415), we will reverse the District
Court’s denial of attorneys’ fees and remand for proceedings
consistent with this opinion.

I.   Background

       Plaintiffs in this case are the parents of three children
with disabilities, each of whom attended Walter D. Palmer
Leadership Learning Partners Charter School before it
permanently closed in December 2014. This case relates to
Plaintiffs’ efforts to obtain compensatory education for their
children under the Individuals with Disabilities Education Act
(“IDEA”), 20 U.S.C. §§ 1400-1482. Before recounting the
history of those efforts, we briefly review the statutory
framework from which Plaintiffs’ claims arose.

       A.   Statutory Context

       The IDEA provides to children with disabilities “an
enforceable substantive right to [a free appropriate] public
education in participating States,” while conditioning federal




                               3
financial assistance to those states on their “compliance with
the substantive and procedural goals of the Act.” Honig v. Doe,
484 U.S. 305, 310 (1988); see 20 U.S.C. § 1412(a)(1).
Because Congress was aware that schools had “all too often”
denied a free appropriate public education to children with
disabilities “without in any way consulting” the children’s
parents, the Act also “establishes various procedural
safeguards that guarantee parents both an opportunity for
meaningful input into all decisions affecting their child’s
education and the right to seek review of any decisions they
think inappropriate.” Honig, 484 U.S. at 311. Those
procedural safeguards allow parents to file an administrative
complaint challenging “any matter relating to the
identification, evaluation, or educational placement of the
child, or the provision of a free appropriate public education to
such child,” 20 U.S.C. § 1415(b)(6)(A); they provide for “an
impartial due process hearing” in response to such a complaint,
id. § 1415(f)-(h); and they allow federal district courts to
“award reasonable attorneys’ fees as part of the costs” to
parents who are “prevailing part[ies]” in the due process
proceedings, id. § 1415(i)(3)(B). Should school districts and
parents wish to sidestep this due process procedure for any
reason, they may submit to the Act’s statutory mediation
procedures, see id. §1415(e), which, if successful, culminate in
legally binding settlement agreements, see id. § 1415(e)(2)(F).

      The IDEA’s “elaborate and highly specific procedural
safeguards” provide parents with a means of enforcing the
Act’s “general and somewhat imprecise substantive
admonitions.” Bd. of Educ. v. Rowley, 458 U.S. 176, 205
(1982). For that reason, Congress “placed every bit as much
emphasis” on school districts’ compliance with those
procedural safeguards as it did on their compliance with the




                               4
Act’s substantive standards. Id. at 205-06. As the Supreme
Court has observed, “the importance Congress attached to [the
IDEA’s] procedural safeguards cannot be gainsaid,” for “the
congressional emphasis” on those safeguards “demonstrates
the legislative conviction that adequate compliance with the
procedures prescribed would in most cases assure much if not
all of what Congress wished in the way of substantive content.”
Id. at 206.

      The importance of an order enforcing those procedural
safeguards is the subject of this appeal, the facts of which we
recount below.

       B.   Factual and Procedural Background

       Plaintiffs H.E., C.E., and M.T. are parents of children
with disabilities, and their children were each enrolled at
Walter D. Palmer Leadership Learning Partners Charter
School for some time. While Plaintiffs’ children were enrolled
there, however, the Charter School did not always satisfy its
IDEA obligations and at times failed to provide the children
with a “free appropriate public education.” 20 U.S.C.
§ 1412(a)(1)(A). Thus, in 2014, after negotiations with
Plaintiffs and their attorneys, the Charter School entered with
Plaintiffs into settlement agreements that fully resolved
Plaintiffs’ IDEA claims. Under these agreements, the Charter
School was to fund a number of hours of compensatory
education for each child and to contribute towards Plaintiffs’
attorneys’ fees.1


       1
         With respect to M.T.’s child, the Charter School also
agreed to identify an approved private school placement for the
child, to finalize an individualized education program for that




                              5
       But the Charter School permanently closed in
December 2014 and never delivered on its obligations under
the settlement agreements. In response, Plaintiffs filed
administrative due process complaints with the Pennsylvania
Department of Education, naming both the Charter School and
the Department of Education as defendants. Plaintiffs alleged
that their agreements with the Charter School were now
voidable and contended that, in view of the Charter School’s
previous failure to provide their children with a free
appropriate public education, the Department “as the state
educational agency” should remedy that failure by providing
compensatory education to their children. Due Process
Complaints at 1-2, H.E. v. Walter D. Palmer Leadership
Learning Partners Charter Sch., No. 15-3864 (E.D. Pa. July
21, 2016), ECF Nos. 48-2, 48-9, 48-16. Unfortunately for
them, the administrative hearing officer promptly dismissed
the complaints, opining that, rather than seek compensatory
education from the Department as an entity “ultimately
responsible” for their children’s education, id., Plaintiffs were
required to enforce their settlement agreements with the
Charter School through the Charter School’s settlement-of-
claims process.
       Plaintiffs then filed suit against the Charter School and
the Department in federal court, seeking “reversal of [the]
administrative decisions dismissing their claims under the
IDEA,” remand to the administrative hearing officer, and an




placement, to institute progress monitoring, and to reimburse
associated travel expenses.




                               6
award of attorneys’ fees and costs. App. 72, 97.2 Ultimately,
aside from the requested award of attorneys’ fees and costs,
Plaintiffs obtained all of the relief they had sought. The
District Court vacated the hearing officer’s decisions and
remanded Plaintiffs’ compensatory education claims to the
hearing officer for a due process hearing, explaining that the
hearing officer had “erred as a matter of law” in several
respects: by assuming that Plaintiffs had sought enforcement
of their settlement agreements; by, “in effect, enforcing the
Settlement Agreements against Plaintiffs”; and by “failing to
render a substantive decision on Plaintiffs’ . . . claims”
regarding the free appropriate public education that was due to
their children. H.E. v. Walter D. Palmer Leadership Learning
Partners Charter Sch., 220 F. Supp. 3d 574, 583-87 (E.D. Pa.
2016).

       On remand, Plaintiffs and the Department agreed on the
number of hours of compensatory education owed to Plaintiffs’
children, but, because they disagreed about the hourly rate
applicable to the Department’s compensatory education
payments, the hearing officer issued a decision setting the
applicable rate. The Department challenged that decision in a
separate case before the District Court, and the District Court
declined to consolidate that case with this one, on the ground

      2
         With the District Court’s permission, Plaintiffs later
filed an amended complaint that clarified their allegations
regarding the Charter School’s conduct toward Plaintiffs
before the Charter School’s closure but did not change the
nature of their requests for relief. As the amended complaint
is the operative complaint, our analysis below pertains to the
claims as specified there.




                              7
that the two cases “d[id] not ‘involve a common question of
law or fact.’” Order at 2, H.E. v. Walter D. Palmer Leadership
Learning Partners Charter Sch., No. 15-3864 (E.D. Pa. June
21, 2017), ECF No. 71 (quoting Fed. R. Civ. P. 42(a)). The
Department’s challenge to the hearing officer’s decision
remains pending in the District Court.

        Meanwhile, Plaintiffs filed a motion for attorneys’ fees
in this case, citing their successful bids for reversal and remand
with respect to the hearing officer’s initial decision dismissing
their administrative complaints. The District Court denied the
motion, explaining that its grant of summary judgment did not
address whether Plaintiffs ultimately would succeed on their
substantive claims against the Department, “but instead was
confined to purely procedural matters.” App. 3. The District
Court reasoned that Plaintiffs therefore were “not prevailing
parties,” and, as a result, it lacked discretion to award Plaintiffs
any fee award. App. 3; see 20 U.S.C. § 1415(i)(3)(B)(i).

        This timely appeal followed. Plaintiffs contend that
they in fact were prevailing parties for purposes of the IDEA’s
attorneys’ fees provision and that they therefore were eligible
for a fee award. Our precedent compels us to agree, though we
first confirm our jurisdiction to consider this appeal before
addressing the merits of Plaintiffs’ contentions.

II.   Jurisdiction3




       3
        The District Court had jurisdiction pursuant to 28
U.S.C. § 1331 and 20 U.S.C. § 1415(i)(3)(A).




                                 8
       The Department has challenged our jurisdiction to hear
Plaintiffs’ appeal, asserting that the District Court’s order
denying Plaintiffs’ motion for attorneys’ fees “was neither an
appealable final decision for purposes of 28 U.S.C. § 1291 nor
subject to immediate review under the collateral order
doctrine.”     Appellee’s Br. 2.       Before addressing the
Department’s challenge, however, we first resolve the
jurisdictional defect presented by Plaintiffs’ unresolved claims
against the Charter School.

       The Charter School, though it was named as a defendant
and submitted a waiver of service in the District Court, never
filed an appearance. Thus, the District Court never resolved
Plaintiffs’ claims against this defendant, and ordinarily we
would lack appellate jurisdiction because the District Court’s
orders in this case “terminate[d] fewer than all claims, or
claims against fewer than all parties.” Berckeley Inv. Grp., Ltd.
v. Colkitt, 259 F.3d 135, 140 (3d Cir. 2001). But in a
supplemental letter brief, Plaintiffs have “renounced . . . any
intention to take further action” against the Charter School,
hence curing the jurisdictional defect otherwise created by the
Charter School’s presence in this case. Tiernan v. Devoe, 923
F.2d 1024, 1031 (3d Cir. 1991). We accordingly proceed to
consider the Department’s argument that, even as to Plaintiffs’
claims against the Department, the District Court’s orders are
not final and appealable.

       The requirements for a final and appealable order under
28 U.S.C. § 1291 are oft-repeated: the decision must “fully
resolve all claims presented to the district court,” and, “after
the decision has been issued,” there must be “nothing further
for the district court to do.” In re Grand Jury, 705 F.3d 133,
142 (3d Cir. 2012); accord Ray Haluch Gravel Co. v. Cent.




                               9
Pension Fund of the Int’l Union of Operating Eng’rs and
Participating Emp’rs, 134 S. Ct. 773, 779 (2014); Halle v. W.
Penn Allegheny Health Sys. Inc., 842 F.3d 215, 227 (3d Cir.
2016). In general, “[a] final decision is one by which a district
court disassociates itself from a case.” Gelboim v. Bank of Am.
Corp., 135 S. Ct. 897, 902 (2015).

       The District Court has done so here. With respect to
Plaintiffs’ claims against the Department, which requested
(1) “reversal of [the] administrative decisions dismissing their
claims under the IDEA,” (2) remand to the administrative
hearing officer, and (3) an award of attorneys’ fees and costs,
App. 72, the District Court has fully resolved all three of those
requests. It granted Plaintiffs’ first two requests when it
(1) vacated the administrative hearing officer’s decisions
dismissing Plaintiffs’ administrative complaints and
(2) remanded Plaintiffs’ cases to the hearing officer “with
instructions to hold due process hearings.” App. 15. And it
resolved Plaintiffs’ third request when it (3) denied their
motion for attorneys’ fees and costs. By remanding the case
and “retaining nothing of the matter on the federal court’s
docket,” the District Court has “dissociate[d] itself from the
case entirely,” and thus we have jurisdiction to review its
orders. Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 714
(1996).

       The Department’s arguments to the contrary are
unavailing. Although the Department characterizes the
District Court’s decision regarding attorneys’ fees as an
“interlocutory order denying interim attorney’s fees” and
contends that Plaintiffs’ “district court case was not closed,”
Appellee’s Br. 16-17, the Department’s position contravenes
the fact that “there [is] nothing further for the district court to




                                10
do” with respect to Plaintiffs’ claims against the Department,
In re Grand Jury, 705 F.3d at 142. Even if Plaintiffs’
“substantive claims” against the Department “stayed alive,”
Appellee’s Br. 17, those claims were not raised in their
complaint, are the subject of a separate District Court case, and
therefore do not affect the finality of the orders in this one.

        Indeed, when the Department moved to consolidate the
two cases, the District Court denied the motion because the
cases did not “involve a common question of law or fact,”
Order at 2, H.E., No. 15-3864 (E.D. Pa. June 21, 2017), making
it nearly impossible for challenges to orders in this case to be
joined to any appeal from the second District Court case, see
Meinhardt v. Unisys Corp. (In re Unisys Sav. Plan Litig.),
74 F.3d 420, 432 n.9 (3d Cir. 1996) (noting that, where district
court cases are not consolidated for trial, parties wishing to
appeal a final order applicable to just one case must take an
immediate appeal from that order, even if other related cases
are pending); see also Fed. R. App. P. (b) (allowing for
consolidated appeals only when joinder would be
“practicable”). Because dismissal of this appeal would have
“the practical effect of denying later appellate review of [the]
[D]istrict [C]ourt’s underlying order, the underlying order [is]
final, within the meaning of 28 U.S.C. § 1291.” Carr v. Am.
Red Cross, 17 F.3d 671, 678 (3d Cir. 1994).

       The Department’s reliance on Yakowicz v.
Pennsylvania, 683 F.2d 778, 781-86 (3d Cir. 1982), and In re
Diet Drugs (Phentermine/Fenfluramine/Dexfenfluramine)
Prods. Liab. Litig., 401 F.3d 143, 155-57 (3d Cir. 2005), does
not change our conclusion. Both of these cases held that we
lacked jurisdiction to review denials of fee motions where the
denials were issued while at least some of the plaintiffs’




                               11
requests for relief remained pending in the district court. See
In re Diet Drugs, 401 F.3d at 146-51; Yakowicz, 683 F.2d at
781–82. Here, in contrast, the District Court’s decision
resolved all of the claims pending in the case, because it denied
Plaintiffs’ fee motions only after it had already granted all of
Plaintiffs’ other requests for relief. Thus, the District Court’s
order on the fee motion “end[ed] litigation upon the merits and
[left] nothing for the court to do but execute the judgment,” In
re Diet Drugs, 401 F.3d at 156 (brackets omitted), so we have
jurisdiction to consider the merits of Plaintiffs’ appeal. We
turn to that task now.4
III. Eligibility for Attorneys’ Fees




       4
         We exercise appellate jurisdiction over the District
Court’s final order without relying on the collateral order
doctrine, and thus we express no opinion on whether, in
another case involving a truly interlocutory request for
attorneys’ fees, our jurisdiction could also be conferred by that
doctrine. Cf. U.S. Steel Corp. v. United Mine Workers of Am.,
456 F.2d 483, 486-87 (3d Cir. 1972).

        Nor do we disturb the principle that an unresolved issue
of attorney’s fees does not prevent a judgment on the merits of
the non-fee issues from being final and appealable. Ray
Haluch Gravel Co., 134 S. Ct. at 779. For example, if the
Department had appealed the District Court’s order remanding
this case to the administrative hearing officer, which was
issued months before the District Court’s later denial of
attorneys’ fees, then the pending fee issue would not have
divested our Court of jurisdiction.




                               12
       Plaintiffs challenge the District Court’s order denying
them an award of attorneys’ fees and costs. We ordinarily
would review that order for abuse of discretion, but “our
review is plenary where, as here, the district court based its
denial on legal conclusions” and “determined, as a threshold
matter, that [Plaintiffs] were not prevailing parties, so the
District Court lacked discretion to award any fees.” M.R., 868
F.3d at 223 (brackets and internal quotation marks omitted).
Applying that plenary standard of review, although we
appreciate the District Court’s diligence in attempting to apply
the reasoning of our Court’s earlier decision in J.O. ex rel. C.O.
v. Orange Township Board of Education, 287 F.3d 267 (3d Cir.
2002), we ultimately disagree with the District Court’s
determination on the prevailing party issue. As explained
below, our intervening decision in M.R., together with our
previous opinion in Bagby, which addressed a purely
procedural victory under a separate statutory scheme, make
Plaintiffs here eligible for an award of attorneys’ fees under the
IDEA. See M.R., 868 F.3d at 225-30; Bagby, 606 F.2d at 413-
15.

       In M.R., we addressed the IDEA’s “stay put” provision,
which at times obliges school districts to reimburse parents for
a “then-current private educational placement” while due
process proceedings are pending. M.R., 868 F.3d at 222
(brackets omitted) (discussing 20 U.S.C. § 1415(j)). We
explained that parents who “prevail[ed] with respect to their
procedural right to reimbursement under the IDEA’s ‘stay put’
provision,” even if they “did not succeed with respect to their
request for a permanent private school placement,” nonetheless




                               13
obtained “a victory ‘on the merits’ that conferred ‘prevailing
party’ status.” Id. at 225-26.5

        Similarly, years earlier in Bagby, we considered a
plaintiff who had brought a procedural due process claim under
42 U.S.C. § 1983 and, having been afforded a due process
hearing, had “accomplished the objectives of her litigation.”
Bagby, 606 F.2d at 413, 415 (brackets omitted). Accordingly,
we held, even though the plaintiff did not obtain a favorable
result at the hearing itself, the fact that there was a hearing
meant, with respect to her procedural due process claim, that
she had obtained the remedy she requested and, thus, she was
a “prevailing party” under the applicable statutory fee-shifting
provision, 42 U.S.C. § 1988. Bagby, 606 F.2d at 415.

       Today we hold that Bagby applies equally to parents
seeking attorneys’ fees under the IDEA’s fee-shifting
provision, 20 U.S.C. § 1415(i)(3)(B)(i)—a conclusion to
which we alluded but did not make explicit in M.R., 868 F.3d
at 225-30. That is, if a parent vindicates a procedural right

       5
         In its 28(j) letter concerning M.R., Appellee argues that
case has no bearing because it “does not say that any ruling
relating to one aspect of a larger IDEA case . . . is inherently
merits based.” Appellee’s 28(j) Letter 1 (Sept. 28, 2017).
Appellee is correct that M.R. does not sweep so broadly. But
it does “import . . . into the IDEA context” the principle that
“permanent procedural relief,” irrespective of when it is
awarded in the course of litigation, confers prevailing party
status “when obtained through an independent merits
determination,” M.R., 868 F.3d at 226, and for the reasons we
explain, Plaintiffs here, as in M.R., did obtain such relief.




                               14
guaranteed by the IDEA, and if the relief she obtains is not
“temporary forward-looking injunctive relief,” id. at 230, then
she is a “prevailing party” under the IDEA attorneys’ fee
provision and is eligible for an award of attorneys’ fees,
20 U.S.C. § 1415(i)(3)(B)(i).      Particularly given “the
importance Congress attached” to the IDEA’s procedural
safeguards, Rowley, 458 U.S. at 205, we readily conclude that
even a purely procedural victory under the IDEA can confer
prevailing party status.

        Such is the case here, where Plaintiffs vindicated their
right to an IDEA procedural due process hearing. See id.
§ 1415(f). That remedy, for purposes of Plaintiffs’ procedural
rights, is permanent relief, cannot be nullified later, and thus is
not “temporary forward-looking injunctive relief.” M.R., 868
F.3d at 230; cf. J.O., 287 F.3d at 273-74. Plaintiffs therefore
are “prevailing part[ies]” under the IDEA, and they are eligible
for an award of “reasonable attorneys’ fees,” 20 U.S.C.
§ 1415(i)(3)(B)(i), to be set by the District Court in its
discretion, see M.R., 868 F.3d at 230 & n.9; P.N. v. Clementon
Bd. of Educ., 442 F.3d 848, 852 (3d Cir. 2006).



IV. Conclusion

       For the foregoing reasons, we will reverse and remand
for proceedings consistent with this opinion.




                                15